ACCEPTED
                                                                                          01-15-00635-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    12/21/2015 4:14:11 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

      COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
                     HOUSTON, TEXAS
                                                                       FILED IN
THE STATE OF TEXAS,                           )                 1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                              )                 12/21/2015 4:14:11 PM
             Plaintiff-Appellee,              )                 CHRISTOPHER A. PRINE
                                              )     CAUSE     NO.        Clerk
v                                             )     01-15-00635-CR
                                              )
RUBEN MALDONADO,                              )
                                              )
                Defendant-Appellant.          )
                                              )

    THIRD MOTION FOR EXTENSION OF TIME TO FILE BRIEF IN
              CONTEMPLATION OF DISMISSAL

      Appellant, Ruben Maldonado, hereby moves this Court to extend the time in

which to file his opening brief in this case to January 23, 2016. In support of this

motion, Mr. Maldonado sets forth the following facts and circumstances:

      1. Mr. Maldonado’s opening appellate brief is currently due in this case on

December 23, 2015. Two previous extensions have been requested and granted.

      2. Counsel has concluded his review of the full record in this case and was

unable to locate any meritorious issues on which to base an appeal. At this point, Mr.

Maldonado could dismiss the appeal, proceed pro se or have counsel prepare an

Anders brief.

      3. It is anticipated based on counsel’s communications with Mr. Maldonado’s

relatives that Mr. Maldonado will dismiss the appeal, however, counsel has still not
received Mr. Maldonado’s consent for the dismissal.

        4. Counsel requests more time so Mr. Maldonado can determine how he would

like to proceed. It appears, however, that it is likely that this appeal will be

dismissed.



        WHERE FORE, Appellant, Ruben Maldonado, respectfully requests this Court

to extend the time by which to file his opening brief in this case to December 23,

2015.


                                      Respectfully submitted,




                                      /s/ F. Clinton Broden
                                      F. Clinton Broden
                                      Tx. Bar 24001495
                                      Broden, Mickelsen, Helms & Snipes, LLP
                                      2600 State Street
                                      Dallas, Texas 75204
                                      214-720-9552
                                      214-720-9594 (facsimile)

                                      Attorney for Defendant
                                      Ruben Maldonado




                                                                                2
                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that on December 21, 2015, I caused a copy of

the above document to be mailed by first class mail, postage prepaid, on the Harris

County District Attorney’s Office, 1201 Franklin Street, Suite 600, Houston, Texas

77002-1923.



                                                   /s/ F. Clinton Broden
                                                   F. Clinton Broden




                                                                                 3